In a case where officers pursued appellant a considerable distance, during which time he was observed hammering repeatedly upon something in his car while driving rapidly down the road, also streams of whisky were seen running from the car, it would appear of little moment that in our opinion the whisky was called corn whisky, and it was stated that glass was flying. The State witnesses testified that for about a half mile of said distance appellant was driving his car thirty-five or forty miles an hour, holding the steering wheel with one hand while hammering with a claw hammer upon something in the front of his car with the other hand. That about the time he began hammering and racing his car the stream of whisky was observed flowing from the bottom of the car. One of the witnesses called the whiskey corn whiskey, and said that it smelled like corn whisky. The testimony seems so ample to support the conviction, that the inadvertent statement about the flying glass in the opinion referred to would make no difference in the conclusion.
Complaint is made that we did not notice a bill of exceptions from which we learn that the appellant asked a State witness on cross-examination "If he had thrown that sack out, you would have seen it, wouldn't you?" The State's objection to this was sustained. The answer would have been affirmative. The probative force of such answer seems remote and entirely speculative. In view of the positive testimony of the witnesses as to what they did see and smell, the fact that the officers did not see any sack thrown out of the car, would be wholly unlikely to cause any change in the jury's view. Not only was the stream of whisky seen flowing from appellant's car for a half mile of said race, but also when overtaken the floor of the car was wet and there was more evidence of the same odor.
Being unable to agree with appellant's contentions, the motion for rehearing is overruled.
Overruled. *Page 35